Case 1:20-cr-00307-ALC Document 13 Filed 02/11/21 Page 1of1

 

 

USDC SDNY
DOCUMENT ELECTRONICALLY
_ UNITED STATES DISTRICT COURT an
SOUTHERN DISTRICT OF NEW YORK DATE FILED: ofa ZO _
x
UNITED STATES OF AMERICA, ;
Plaintiff,
20-CR-307 (ALC)
-against-
ORDER
KENYATTA BROWN, ,
Defendant. :
x

ANDREW L. CARTER, JR., District Judge:
A Telephone Violation of Supervised Release Hearing is set for February 16, 2021 at
3:30 p.m. The parties should contact the Court at 1-888-363-4749 on the date and time

specified above and once prompted, should dial access code 3768660.

SO ORDERED.
Dated: New York, New York
February 11, 2021

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
